DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.  Considering claim 1, the prior art does not teach an acoustic resonator, comprising: wherein the piezoelectric layer comprises a piezoelectric portion disposed in the center portion and a bent portion disposed in the extension portion and extended from the piezoelectric portion at an incline according to a shape of the lower insertion layer and wherein the lower insertion layer is formed of a conductive material extended an electrical path between the first electrode and the first metal layer in combination with the rest of the applicant’s claimed limitations.
Considering claim 12, the prior art does not teach the applicant’s claimed limitations for the reasons cited in the previous office action.
Considering claim 16, the prior art does not teach a method of manufacturing an acoustic resonator, comprising: forming a lower insertion layer, comprising a conductive material, on an upper surface of the first electrode or a lower surface of the first electrode and forming a first metal layer on the lower insertion layer after the forming of the resonant portion in combination with the rest of the applicant’s claimed limitations.
References cited but that do not meet all the applicant’s claimed limitations are listed on the 892 sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837